Citation Nr: 1011805	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-31 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1966 to May 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in December 2007 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.

In February 2010, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the Central 
Office in Washington, DC.  A transcript of the hearing is of 
record.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record indicates that the Veteran's tinnitus 
is etiologically related to active military service. 


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009). 







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  In this case, the Board is granting in full the 
benefits sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

II.  Merits of the Claim for Service Connection 

The Veteran contends that his tinnitus was caused by exposure 
to loud noise from aircrafts during military service.  He 
asserts that he has had recurring tinnitus since military 
service.  See February 2010 Board hearing transcript at 14.  

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); Pond v. West, 12 Vet. App. 341, 346 (1999); Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination 
is based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

The Board notes that the medical evidence of record 
establishes that the Veteran currently has tinnitus.  The 
Veteran has reported that he experiences tinnitus and the 
Veteran is considered competent to report the observable 
manifestations of his claimed disability.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds 
the Veteran's statements regarding his symptoms of tinnitus 
are credible.  Additionally, a November 2009 private ear nose 
and throat (ENT) physician provided a diagnosis of subjective 
tinnitus.

The Veteran contends that he injured his ears in military 
service due to loud noise exposure while working on the 
flight line.  Specifically, the Veteran testified that when 
he served in a staff position at the Chief of Naval Air 
Advanced Training he was exposed to loud noise from various 
types of aircraft.  See February 2010 Board hearing 
transcript at 4-5.  He noted that he spent a lot of time on 
flight decks without hearing protection.  Id. at 6-8.  
Unfortunately, the Veteran's DD Form 214 does not reveal his 
military occupational specialty (MOS) during service; 
however; it shows that the Veteran attended the U.S. Navy 
Pre-Flight School.  An April 1966 annual medical evaluation 
revealed that the Veteran was physically qualified for duty 
involving flying as a Naval Flight Officer.  In a case where 
a veteran is seeking service connection for any disability, 
due consideration must be given to the places, types, and 
circumstances of the veteran's service.  38 U.S.C.A. § 
1154(a).  As the Veteran's military duties included working 
with aircraft and on the flight deck, it is likely that the 
Veteran was exposed to loud noises; thus, noise exposure is 
consistent with the conditions of his active military 
service.  Accordingly, the Board finds that the Veteran's 
history of in-service acoustic trauma is credible.  

With respect to the issue of whether the Veteran's current 
diagnosis of tinnitus is related to in-service acoustic 
trauma, the Board finds that the evidence is at least in 
equipoise.  The Board notes that there are conflicting 
opinions on the etiology of the veteran's tinnitus.  In this 
regard, the Veteran was provided with a VA examination in 
November 2007.  After reviewing the record and evaluating the 
Veteran, the examiner provided the opinion that the Veteran's 
tinnitus was not caused by or the result of acoustic trauma 
because the Veteran did not complain of tinnitus during the 
examination.  In February 2010, the Veteran submitted a 
private ENT evaluation dated in November 2009.  As the 
physician discussed a 1965 audiogram as part of the Veteran's 
entrance examination and a 1971 audiogram that was conducted 
as part of the Veteran's separation examination, the Board 
concludes that the physician reviewed the Veteran's service 
treatment records.  The physician noted that the Veteran 
reported a high-pitched buzzing tinnitus in the right ear for 
about 38 years.  He provided the opinion that the Veteran's 
tinnitus was likely secondary to noise exposure as a pilot, 
because the Veteran's tinnitus has not changed significantly 
since he stopped flying in service.  

It appears that the private ENT physician relied in part on 
the Veteran's statements to form his opinion on the etiology 
of the Veteran's tinnitus.  In this case, the Board finds the 
Veteran's statements that he was exposed to loud noises in 
service and that he had recurrent tinnitus since military 
service to be competent and credible.  Lay persons are 
competent to testify as to the frequency and severity of the 
observable symptoms of a condition.  See Barr v. Nicholson, 
21 Vet. App. 303, 307 (2007) ("Lay testimony is competent ... 
to establish the presence of observable symptomatology and 
'may provide sufficient support for a claim of service 
connection'," quoting Layno v. Brown, 6 Vet. App. 465, 469 
(1994)); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  
The Board observes that the November 2007 VA examination 
indicated that the Veteran did not complain of tinnitus.  
However, the Veteran testified that he felt the VA 
examination was not as thorough as the evaluation provided by 
the private ENT specialist.  A review of the record shows 
that the Veteran has consistently reported that he had 
tinnitus in service and he had intermittent problems with 
tinnitus since military service.  Thus, in general, the 
Veteran's reported statements to his private physician are 
not contradicted by the evidence in the claims file.  
Accordingly, the physician was not relying on inaccurate 
facts when he provided the favorable opinion and therefore, 
the Board finds the opinion to be credible.  See Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) (indicating the Board 
may not disregard a medical opinion solely on the rationale 
that the medical opinion was based on a history given by the 
veteran); Coburn v. Nicholson, 19 Vet. App. 427 (2006) 
(reliance on a veteran's statements renders a medical report 
not credible only if the Board rejects the statements of the 
veteran as lacking credibility).  

After a careful review of the evidence to include the 
aforementioned medical opinions, the Board finds no reason to 
accord more weight to one opinion over the other.  Thus, the 
record contains an approximate balance of positive and 
negative evidence regarding the issue of whether the 
Veteran's tinnitus is related to military noise exposure.  As 
such, the Board resolves any reasonable doubt in favor of the 
Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §  3.102.  
Accordingly, the Board has determined that entitlement to 
service connection for tinnitus is warranted.    


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran asserts that his bilateral hearing loss is 
related to acoustic trauma during military service.  The 
Veteran underwent a VA examination in November 2007, which 
revealed that his bilateral hearing loss did not meet the 
requirements for a hearing disability under 38 C.F.R. § 
3.385.  The examiner diagnosed the Veteran with mild 
sensorineural hearing loss of the right ear.  He noted that 
the Veteran's hearing in the left ear was clinically normal.  

In support of his claim, the Veteran submitted a November 
2009 private audiological evaluation.  The audiologist 
indicated that the Veteran had mild low frequency hearing 
loss with moderate hearing loss peaking at 4000 Hz.  The 
November 2009 audiogram report is in chart form and does not 
provide the exact decibel results at each level tested.  The 
Board is precluded from applying these results to the 
criteria set forth at 38 C.F.R. § 3.385 in order to determine 
the severity of the Veteran's current hearing loss.  See 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (which holds that 
neither the Board nor the RO may interpret graphical 
representations of audiometric data); Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (a VA adjudicator cannot base his 
or her decision on their own unsubstantiated medical 
opinion).  As the physician assessed that the Veteran has 
moderate hearing loss in both ears, the evidence indicates 
that the Veteran's bilateral hearing loss may be worse than 
what was reflected in the November 2007 VA examination.  
Thus, the November 2009 audiological evaluation may reveal 
that the Veteran now meets the requirements of a hearing loss 
disability under VA regulations.  In addition, the Board 
finds that an examination is necessary to ascertain the 
current level of the Veteran's hearing acuity and the 
examiner should review and interpret the November 2009 
audiogram.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
audiological examination. The claims 
file, including a copy of this REMAND, 
must be made available to the examiner 
for review, and the examiner should 
indicate that the claims folder was 
reviewed in connection with the 
examination.  The examiner should 
perform any medically indicated 
testing.  After reviewing the record 
and examining the Veteran, the examiner 
should specify the nature of any 
hearing loss, providing the exact 
decibel results at 500, 1000, 2000, 
3000, and 4000 Hertz.  The examiner 
should also review the November 2009 
private audiogram of record, and 
interpret the chart provided in the 
report, providing the exact decibel 
results at 500, 1000, 2000, 3000 and 
4000 Hertz.  

2.	If the Veteran fails to report to the 
scheduled VA examination, please 
request an audiologist to review the 
November 2009 private audiogram of 
record, and interpret the chart 
provided in the report, providing the 
exact decibel results at 500, 1000, 
2000, 3000 and 4000 Hertz

3.	Upon completion of the foregoing, and 
any other development deemed necessary, 
the Veteran's claim of entitlement to 
service connection for bilateral 
hearing loss should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
Veteran.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


